COURT OF APPEALS OF VIRGINIA


Present:     Judges Frank, Alston and Senior Judge Coleman


W.R. DEACON & SONS AND SEDGWICK
 CLAIMS MANAGEMENT SERVICES, INC.
                                                                  MEMORANDUM OPINION *
v.      Record No. 0124-11-3                                          PER CURIAM
                                                                      MAY 17, 2011
YVONNE HOWARD LEWIS (WIDOW),
 STATUTORY BENEFICIARY OF EARNEST W. LEWIS


               FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                  (Christopher M. Kite; Lucas & Kite, PLC, on brief), for appellants.

                  (Russell W. Updike; Nolan R. Nicely, Jr.; Wilson, Updike & Nicely,
                  on brief), for appellee.


        W.R. Deacon & Sons and its insurer, Sedgwick Claims Management Services, Inc.,

(employer) appeal a December 21, 2010 decision of the Workers’ Compensation Commission.

The employer argues the commission erred in (1) improperly expanding the meaning of

“willfulness” by requiring employer to demonstrate that the decedent, Earnest W. Lewis, knew

his accident was foreseeable, and (2) characterizing the assumed willful violation of a known

safety rule as justifiable.

        We need not address the commission’s analysis of “willfulness,” nor whether the

decedent had a valid reason for his inability to comply with the “alleged” safety rule, because the

record supports the commission’s findings, which read, in part:

                  We find that there was not sufficient evidence to determine what
                  the parameters were of any alleged Mead Westvaco safety rule or
                  that it enforced such a rule. The employer clearly wanted its
                  employees to follow the rules of its customers, but it is unclear that

        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
               Mead Westvaco had a defined safety rule regarding operation of
               the dump switch or that the employer made Mr. Lewis aware of
               any particular safety rule of Mead Westvaco.

       “‘Decisions of the commission as to questions of fact, if supported by credible evidence,

are conclusive and binding on this Court.’” TurfCare, Inc. v. Henson, 51 Va. App. 318, 324-25,

657 S.E.2d 787, 789 (2008) (quoting Basement Waterproofing v. Beland, 43 Va. App. 352, 358,

597 S.E.2d 286, 289 (2004)). Furthermore, as long as credible evidence supports the

commission’s finding, “the fact that there is contrary evidence in the record is of no

consequence.” Franklin Mortgage Corp. v. Walker, 6 Va. App. 108, 110-11, 367 S.E.2d 191,

193 (1988) (en banc). “In determining whether credible evidence exists, the appellate court does

not retry the facts, reweigh the preponderance of the evidence, or make its own determination of

the credibility of the witnesses.” Jules Hairstylists, Inc. v. Galanes, 1 Va. App. 64, 69, 334

S.E.2d 592, 595 (1985).

       We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Lewis v. W.R. Deacon & Sons, VWC File No. VA000-0011-5074 (Dec. 21, 2010).

We dispense with oral argument and summarily affirm because the facts and legal contentions

are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.


                                                                                          Affirmed.




                                            -2-